      3:19-cv-00353-JMC         Date Filed 06/17/20      Entry Number 38        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Allstate Vehicle and Property       )
Insurance Company,                  )
                                    )                Civil Action No.: 3:19-cv-00353-JMC
                     Plaintiff,     )
                                    )
       v.                           )                                ORDER
                                    )
                                    )
Brandon Smith, Jamie Smith,         )
Walter Krantz, Katherine Krantz,    )
                                    )
                     Defendants.    )
____________________________________)

       This matter is before the court for review of Plaintiff Allstate Vehicle and Property

Insurance Company’s (“Allstate”) Motion to Compel filed on October 21, 2019. (ECF No. 25.)

Allstate alleges that Defendants Walter Krantz and Katharine Krantz (“Defendants”) have failed

to provide any response to its discovery requests. (Id. at 1.) To date, Defendants have not provided

any responsive pleading to Allstate’s Motion to Compel (ECF No. 25).

        Because Allstate’s Motion is unopposed and Defendants have not communicated with

Allstate or the court, the court GRANTS Allstate’s Motion to Compel (ECF No. 25) and

ORDERS Defendants to respond to Allstate’s discovery requests by July 1, 2020, at 5:00 p.m.

       IT IS SO ORDERED.




                                                     United States District Judge
June 17, 2020
Columbia, South Carolina
